Title: From John Adams to John Jay, 29 August 1785
From: Adams, John
To: Jay, John


          
            Sir
            Grosvenor Square Westminster August 29th. 1785
          
          The United States began their Career upon the most liberal System of Policy Commerce: France met them with a liberal System too, or rather with an Artfull Appearance of it. Her Practice during the War was more liberal than the Treaty. Since the Peace She has contracted it a little, as She had a Right to do, by excluding Some of her Produce and Some of our Ships from her West India Islands; and indeed the Freedoms that the most favoured Nation enjoys in her Ports in Europe are by no means so ample as those which We have allowed to her in the Ports of the United States. The Words Monopoly, Prohibition, Exclusion, and Navigation Acts have acquired in the World a kind of Philosophical Unpopularity; but whether the Things Signified by them will be abolished so Soon as Some Speculators imagine, may be doubted. If there is any People upon Earth who have a Right to insist upon the abolition of them, in their own Commerce, they are the Americans: But We have Seen the Reluctance of France, and especially of England, to give them up. a Strong Disposition has appeared to make a greater Advantage of their Monopolies by our Liberality. A Short Sketch of the Commercial Conflict between France and England, during the Reigns of the Stewarts, may Serve to shew the Effects of Prohibitions, and the Probability that England will not easily renounce them. it will Shew also the Probable Effects of their Policy towards Us, if We should not counteract it by reciprocal Restrictions.
          The House of Steuart and the Principal Leaders in their Parliaments were Pensioners of France, and So attentive to her Interests that she obtained the Supply of England Scotland and Ireland with the Manufactures of Linens Silks, Paper, Wines, and Brandies, to the Amount of 1,650,000£ Yearly—while She took from England in Return only 200,000£ Value, Yearly, of Lead, Tin, Leather, Allum, Coperas, Coals, horn Plates &c and Plantation Goods, which left a Ballance of 1,450,000£ to be yearly paid to France in Money. She possessed as great Advantages with Ireland & Scotland in Proportion to their Trade.
          This Disproportion was owing to the protecting Duties that English Woollen Goods were Subject to in France from 24 to 40 Per Cent, on their Value; by the Tariff renewed in 1654, and by another Tariff in 1699, they were raised to 36 up to 55 per Cent on their Value; and Spanish Cloth made in England was prohibited by the Edict of 1701; and in the meantime French Silks were only Subject to a Duty of 13 up to 23 per Cent on the Value imported into the British Dominions, and Linens about 7 up to 15 per Cent, on the Value; whereby their Manufactures and Produce, imported into England alone, Yearly, Stood thus about the Year 1664, and up to 1678. viz
          
          
            
              
              £
            
            
              French Linens
              600,000
            
            
              Manufactured Silks
              500,000
            
            
              Wines
              450,000
            
            
              Brandies
              70,000
            
            
              Paper
              30,000
            
            
              Total.
              1,650,000
            
          
          They also imported into England Gold and Silver Lace and many other Articles of Luxury not here enumerated.
          This exhausting drain excited murmers and aroused the landed Interest to unite with the trading Interest in 1678, in passing an Act prohibiting the French Trade, in opposition to the Court Interest. in the Preamble of the Act, they Say “That the Importation of the Product & Manufactures of France had exhausted the Treasure of the Nation; lessened the Value of Native Manufactures; and caused great Detriment to the Kingdom in general.”
          The Advance of Woolen Manufactures for home Consumption and Exportation, in Consequence of the Prohibition of the French Trade in 1678, raised the Price of Wool, and all dying Stuffs dependent on it, from 40 to 50 per Cent, and gave Such general Employment to the People, and Such a rise to Land, as was Scarcely conceivable in the Space of two or three Years: This happy Change in the Circumstances of England was but of Short duration; for on James the Second’s Accession to the Throne in 1684 he called a new Parliament, who, in complyance with his Wishes and to gratify his Allies the French, repealed the prohibitory Act of 1678. The Parliament of England however, to Sooth and temporize with the People, when they had restored the French Trade, resolved that all Persons Should wear the woolen Manufactures of England Six months in the Year: but the French, notwithstanding this Parliamentary non importation Resolution, poured into England upwards of four Millions Value of their Manufactures and put a general Stop to all the English Manufactures, and with them to the Payment of Rents. The Scene that followed will be a Warning to Ministers. before three Years expired, from the Repeal of the Law prohibiting the French Trade, England was roused from her Lethargy; banished forever the Promoters of Such Measures; and called in and crowned the Prince of Orange. one of the first Acts of King Williams first Parliament was to prohibit the French Trade “as a Nuisance to the Kingdom,” and at that day, on Stating the Trade between England and France, it appears that England gained by the Prohibition of the French Trade no less than 1,450,000£ Yearly. At the Treaty of Utrecht, the French, with the Assistance of the Administration of the last Years of Queen Anne’s Reign, attempted to have their Trade with Britain restored. The Earl of Strafford and the Bishop of Bristol conducted the Interests of Britain: The Marshall Marquis D’Huxelles and Nicholas Mesnager, Louis the fourteenth’s private Secretary a well informed Statesman, those of France. They Signed a Treaty of Commerce the 31. March 1713, Subject to the Approbation of the Parliament of Great Britain. The Bishop was no Match for Mesnager who bound the British Manufacturers to pay by a Tariff made in France so far back as the 18 Septr. 1664, whereby English Woolen Cloths (the only Article of Consequence they had at that day to export to them) were Subject from 30 to 40 per Cent duty on the Value and on the lowest rated British Articles 24 1/2 per cent. and the Duties to be paid in Britain on French wrought Silks did not exceed 17 1/2 per Cent, and those of Lockrams, Dowless, and all Sorts of Linens not above 10 per Cent of their Value at a Medium; and before the Revolution, France Supplied all the better Sort of Linens used in Britain and Ireland of every Denomination, as the Trade for Dutch and German Linens was introduced in Consequence of the Prohibitions laid on the French Trade in 1678, and reenacted the first Year of William and Mary. Mesnagers Treaty of Commerce was opposed by all the trading Interests of Britain and rejected by the House of Commons. in 1714 The Queen died and with her all Sincere Disposition for Treaties of Commerce with France.
          France, however, Still wishes for some Treaty of Commerce and proposes it at every Peace.— She got it Stipulated as an Article in the last and Mr Crawford has been appointed: but I Suppose the Improbability of his being authorized to do any Thing has occasioned the late Edicts of the French Court against English Manufactures.
          Most of the foregoing Anecdotes of Commercial History I have taken from an Irish Publication, which compares the Conduct of the present Administration towards Ireland to that of the Steuarts. it is well worthy the Attention of America. We may learn from it what Probability there is of Mr Crawfords Success. or rather We may infer from it that that Commissioner was probably appointed; because it was not intended there Should be any Thing for him to do.
          We may also conclude from it that the English are now pursuing towards the United States of America the Same Policy which the French practiced towards them in the Reigns of the Stewards.— if We Suffer Such enormous Duties to be laid by them as are now paid upon our Tobacco and Oyl and other Articles and do not pursue Some Measures to prevent the Operation of them, the Ballance against Us will be enormous and the drain too exhausting.
          The Law prohibiting the Export of Tools and the Emigration of Workmen is to prevent Us from Setting up Manufactures in America and to prevent any other Nation from setting them up in order to Supply Us. When We see them thus in every Way attack our Manufactures of all sorts, especially of ships, our Nurseries of Seamen, our Merchants and every Thing within their reach, and Seem to be determined to force their Goods upon Us at their own Prices, We have no Choice left but to counteract them by Navigation Acts, Prohibitions, Protecting Duties, and Bounties
          With great and sincere Esteem I have the / Honour to be, sir your most obedient and / most humble servant
          
            John Adams.
          
        